COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


BARBARA W. BARCLIFT
                                             MEMORANDUM OPINION*
v.   Record No. 0374-01-1                         PER CURIAM
                                                JULY 17, 2001
KEMPSVILLE PRESBYTERIAN CHURCH AND
 CHURCH MUTUAL INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Gregory E. Camden; Montagna, Klein & Camden,
             L.L.P., on brief), for appellant.

             (S. Vernon Priddy III; P. Dawn Bishop; Sands,
             Anderson, Marks & Miller, on brief), for
             appellees.


     Barbara W. Barclift (claimant) contends the Workers'

Compensation Commission erred in finding that she failed to

prove she sustained an injury by accident arising out of her

employment on March 25, 1999.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.

     "The commission's decision that an accident arises out of

the employment involves a mixed question of law and fact and is

thus reviewable on appeal."     Southside Virginia Training Ctr. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995).

However, unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's

findings are binding and conclusive upon us.     See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     "The claimant [has] the burden of establishing, by a

preponderance of the evidence, and not merely by conjecture or

speculation, that she suffered an injury by accident which arose

out of . . . the employment."    Central State Hosp. v. Wiggers,

230 Va. 157, 159, 335 S.E.2d 257, 258 (1985).    The claimant

"must show that a condition of the workplace either caused or

contributed to her fall."   Shell, 20 Va. App. at 202, 455 S.E.2d

at 763.   This analysis "excludes an injury which cannot fairly

be traced to the employment as a contributing proximate cause

and which comes from a hazard to which the [claimant] would have

been equally exposed apart from the employment."     R & T

Investments, Ltd. v. Johns, 228 Va. 249, 253, 321 S.E.2d 287,

289 (1984).

     Claimant testified that she slipped on the carpeting at

work and fell.   She stated that she "knew it had something to do

with the carpet, because you just don't fall."    She claimed the

carpet was "in very bad shape" and that it had "ripples" in it.

However, she did not testify that her fall was caused by one of

the ripples.   In fact, she admitted that she did not fall in an

                                - 2 -
area where there were ripples, and she stated "that's not what

I'm claiming that I fell on."   She testified that "in [her]

heart" she always believed that the carpet was the cause of her

fall, but that she could not prove it.

     In her recorded statement to employer's insurer on March

29, 1999, she stated that she "had walked in [her] secretary's

office and turned to go back and when [she] did, [her] feet slid

out from under [her] and [she] pitched forward."   In her second

recorded statement to employer's insurer on June 18, 1999,

claimant said as follows:

          I have worked in that area for over five
          years and had not fallen. I honestly don't
          know what made me fall. Believe me, I have
          racked my brain and tried to figure out
          something or to remember something, and the
          carpet in the room is not great, but its not
          terrible up where I fell . . . . I think it
          is just one of those things we're never
          going to know what happened.

     In ruling that claimant failed to prove that her accident

arose out of her employment, the commission found as follows:

               The condition of the carpeting is of no
          moment unless the claimant can prove that
          the defect caused her to fall. She said
          that she "knew [the fall] had to have
          something to do with the carpet, because you
          don't just fall." However, people can and
          do "just fall." This is not a compensable
          event under the Act. The case also does not
          turn on whether she said she "slipped" on
          something or "tripped" over something in the
          workplace. Her belief that the carpet was
          responsible for her fall is speculative.




                                - 3 -
     Based upon this record, the commission, as fact finder, was

entitled to conclude that "[s]peculation is insufficient to

carry the claimant's burden of proof.   As she cannot say

definitively that she tripped over a defect in the carpeting,

her claim must be and is denied."   No evidence established that

any hazard or condition associated with claimant's workplace

either caused or contributed to her fall.   Specifically, no

evidence established that a defect in the carpeting caused her

to fall.   In addition, no evidence proved that she tripped over

or slipped on something on the carpeting.   Accordingly, we

cannot find as a matter of law that claimant proved she

sustained an injury by accident arising out of her employment on

March 25, 1999.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 4 -